Name: Decision creating the 'Official Journal of the European Communities'
 Type: Decision
 Subject Matter: documentation;  European construction;  European Union law
 Date Published: 1958-10-06

 6.10.1958 EN Official Journal of the European Communities P 17/419 DECISION creating the Official Journal of the European Communities THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to Article 191 of the Treaty establishing the European Economic Community; Having regard to the proposals from the President of the European Parliament and the Presidents of the High Authority, the Commission of the European Economic Community and the Commission of the European Atomic Energy Community; Whereas the European Economic Community, the European Coal and Steel Community and the European Atomic Energy Community should have a joint official journal; HAS DECIDED: to create, as the official journal of the Community within the meaning of Article 191 of the Treaty establishing the European Economic Community, the Official Journal of the European Communities. Done at Brussels, 15 September 1958. For the Council The President ERHARD